DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Response to Amendment
This action is in response to amendments and remarks filed on 03/08/2022. Claims 1-20 are considered in this office action. Claims 1, 4-8, 11, 14-16, and 19-20 have been amended. Claims 1-20 are pending examination. The 35 U.S.C. 101 rejection of claims 1-20 is withdrawn in light of the instant amendments.
Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitation “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over”.

Applicant's arguments A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument C. that none of the cited references teach the amended limitation “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over”, Examiner respectfully disagrees. Cited reference Gopalakrishnan teaches a first uncrewed autonomous vehicle (UAV) (second vehicle) 102(1) receives command data 236 (instructions) from a second UAV 102(2) (first vehicle) configured to take control of the first UAV 102(1) and direct the first UAV 102(1) to a landing site, parking place, safe location, or other destination (i.e., command the vehicle to pull over) (Gopalakrishnan, Col. 7 lines 34-37 and Col. 29 lines 50-58). Therefore, Examiner maintains that the currently cited references teach the amended limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1).
Regarding claim 1, Jammoussi teaches “A method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 7 lines 34-37 and Col. 29 lines 50-58 teach a first UAV (second vehicle) 102(1) receives command data 236 (message including instructions) from a second UAV 102(2) (first vehicle) configured to take control of the first UAV 102(1) and direct the first UAV 102(1) to a landing site, parking place, safe location, or other destination (i.e., command the vehicle to pull over))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the method taught by Jammoussi include providing the second vehicle a message including an instruction that causes the second vehicle to pull over as taught by Gopalakrishnan.
	The motivation for doing so would be to allow a compromised vehicle to be guided to a safe location (Gopalakrishnan, Col. 7 lines 34-37).
Regarding claim 2, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 3, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user) (Gopalakrishnan, Col.  27 lines 4-7 teaches generating alert data 144 when it is detected that the first vehicle 102(1) is flying at a speed above a threshold)”.
Regarding claim 4, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 11, Jammoussi teaches “A system comprising: a memory (Par. [0033] lines 1-3 teaches a memory which includes an non-transitory computer usable or readable medium and includes one or more storage devices or articles); a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 7 lines 34-37 and Col. 29 lines 50-58 teach a first UAV (second vehicle) 102(1) receives command data 236 (message including instructions) from a second UAV 102(2) (first vehicle) configured to take control of the first UAV 102(1) and direct the first UAV 102(1) to a landing site, parking place, safe location, or other destination (i.e., command the vehicle to pull over))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the method executed by the process taught by Jammoussi include providing the second vehicle a message including an instruction that causes the second vehicle to pull over as taught by Gopalakrishnan.
	The motivation for doing so would be to allow a compromised vehicle to be guided to a safe location (Gopalakrishnan, Col. 7 lines 34-37).
Regarding claim 12, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 13, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user)”.
Regarding claim 14, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 16, Jammoussi teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory; and Par. [0033] lines 1-3 teaches a memory which includes a non-transitory computer usable or readable medium and includes one or more storage devices or articles), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, by the first vehicle to the second vehicle, a message including an instruction, which instructs an autonomous drive system, of the second vehicle, to pull over (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 7 lines 34-37 and Col. 29 lines 50-58 teach a first UAV (second vehicle) 102(1) receives command data 236 (message including instructions) from a second UAV 102(2) (first vehicle) configured to take control of the first UAV 102(1) and direct the first UAV 102(1) to a landing site, parking place, safe location, or other destination (i.e., command the vehicle to pull over))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the method taught by Jammoussi include providing the second vehicle a message including an instruction that causes the second vehicle to pull over as taught by Gopalakrishnan.
	The motivation for doing so would be to allow a compromised vehicle to be guided to a safe location (Gopalakrishnan, Col. 7 lines 34-37).
Regarding claim 17, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 18, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user)”.
Regarding claim 19, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.

Claims 5-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1) and further in view of Hampiholi (US 2015/0178578 A1).
Regarding claim 5, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 4 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 6, the combination of Jammoussi, Gopalakrishnan, and Hampiholi teaches all the limitations of claim 5 above, and further teaches “wherein the message is provided to a third party (Gopalakrishnan, Col. 27 lines 10-13 teaches the alert data 144 is provided to one or more other devices such as other UAVs 102 in the mesh network 148, the server 108, and so forth) (Hampiholi, Par. [0057] lines 3-13 teaches if the erratic driving behavior is verified, an alert confirming the presence of the erratic vehicle is received where the alert includes a visual and/or auditory alert presented on the display of the observing vehicle and/or via the speakers of the observing vehicle and where the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle and vehicle status)”.
Regarding claim 15, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 14 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 20, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 19 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).

Claims 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1), in view of Hampiholi (US 2015/0178578 A1), and further in view of Do et al. (US 2019/0088135 A1).
Regarding claim 7, the combination of Jammoussi, Gopalakrishnan, and Hampiholi teaches all the limitations of claim 6 above, however the combination of Jammoussi, Gopalakrishnan, and Hampiholi does not explicitly teach “wherein the second vehicle is not in an autonomous drive mode”.
	From the same field of endeavor, Do teaches “wherein the second vehicle is not in an autonomous drive mode (Par. [0018] lines 9-10 and Par. [0020] lines 15-16 teaches the drive control system determines that (second) vehicle 150-N is a legacy vehicle that contains no autonomous and/or driver assist systems)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi, Gopalakrishnan, and Hampiholi to incorporate the teachings of Do to have the second vehicle taught by the combination of Jammoussi, Gopalakrishnan, and Hampiholi no be in an autonomous drive mode as taught by Do.
	The motivation for doing so would be to ensure responsive and safe adaptation regardless of whether surrounding vehicles are autonomous or legacy vehicles (Do, Par. [0021] lines 12-14).
Regarding claim 8, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 7 above, and further teaches “changing an operating parameter of the first vehicle based on the stored condition of the second vehicle (Jammoussi, Par. [0060] lines 10-14 teaches when computer determines an abnormal driving action (stored condition of leader vehicle), computer immediately disengages the autonomous towing mode and hands over control of the vehicle to the user)”.
Regarding claim 9, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 8 above, and further teaches “wherein the operating parameter includes a disengagement from the autonomous drive mode (Jammoussi, Par. [0060] lines 10-14 teaches when computer determines an abnormal driving action (stored condition of leader vehicle), computer immediately disengages the autonomous towing mode and hands over control of the vehicle to the user)”.
Regarding claim 10, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 9 above, and further teaches “associating the stored condition of the second vehicle with a previously stored condition of the second vehicle (Jammoussi, Par. [0053] lines 1-4 teaches the identification of a potential erratic vehicle is based on the presence of a threshold number of indicators of a potential erratic vehicle (i.e. associates an indicator of a potentially erratic vehicle (vehicle condition) with previously detected indicators of a potential erratic vehicle (stored vehicle condition)))”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665